             Case 7:19-cv-10315-KMK-JCM Document 69 Filed 05/05/21 Page 1 of 1
  TUCKNER, SIPSER, WEINSTOCK & SIPSER, LLP
                                                                     Women's Rights in the Workplace Advocacy
535 Fifth Avenue, 4th Floor        42 Catharine Street                               jtuckner@womensrightsny.com
   New York, NY 10017            Poughkeepsie, NY 12601                                     womensrightsny.com
    212.766.9100                      845.201.0200                                            fax: 212.766.4474

                                                    May 5, 2021
       By ECF
       Judge Kenneth M. Karas
       United States District Judge
       United States District Court                          MEMO ENDORSEMENT
       Federal Building and United States Courthouse
       300 Quarropas Street
       White Plains, NY 10601-4150

                              Re: Danielle Warren v. Ultimate Fitness Group, LLC, et al.
                                 Case No: 19-cv-10315 (KMK)____________________
       Dear Judge Karas:

       On April 9, 2021 we filed a motion to amend the complaint (Doc. 64). Opposition papers to that
       motion were filed on April 23, 2021 and Plaintiff’s Reply papers were filed on April 30, 2021.
       Plaintiff’s motion is currently scheduled for oral argument on May 26, 2021 (see Doc. 59).
       As Plaintiff’s principal attorney who will argue the motion is scheduled for a serious and major
       surgical procedure on May 18, 2021, we respectfully request a brief adjournment of the oral
       argument until after June 9, in consideration of his anticipated convalescence. Defendants’
       counsel have consented, but one attorney has indicated that he is not available on Wednesday
       June 9, 2021. We therefore request to adjourn the oral argument until any day after June 9.
       We thank our colleagues and this Court in advance for the consideration and courtesy.

    The Court adjourns the May 26, 2021                 Respectfully submitted,
    Oral Argument and instead will hold Oral
    Argument on June 22, 2021 at 11:00am.               /s/ Jack Tuckner

    White Plains, NY                                    Jack Tuckner (JT 8898)
    May 6, 2021

       Cc. George P. Barbatsuly, Esq.
         Meghan Meade, Esq.
         Attorneys for the Florida Defendants (by ECF)
         Michael Billok, Esq.
         Eric O’Bryan, Esq.
         Attorneys for the New York Defendants (by ECF)
